Citation Nr: 0809447	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and ulcers.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied entitlement to 
service connection for right ear hearing loss as well as GERD 
and ulcers.  In the same rating action, the RO granted 
service connection and assigned a 10 percent rating for 
tinnitus, and granted service connection and assigned an 
initial noncompensable rating for left ear hearing loss, both 
effective May 9, 2003.

Thereafter, the veteran perfected an appeal as to the initial 
evaluations assigned for his service-connected left ear 
hearing loss and tinnitus disabilities as well as for the 
denial of service connection for his right ear and 
gastrointestinal disabilities.

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In July 2005, the Board remanded the claims on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for further development and readjudication.

The issue of entitlement to service connection for GERD and 
ulcers is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the 
veteran's current right ear hearing loss is not the result of 
a disease or injury incurred in service.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

4.  Left ear hearing loss is manifested by no worse than 
Level VIII hearing loss for VA purposes in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.385, 
4.85, 4.86, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in August 2004.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in June 2003.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence in his possession that would support his claims.  In 
a September 2003 rating decision, the RO granted entitlement 
to service connection for the veteran's left ear hearing loss 
and tinnitus disabilities.  The veteran appealed the 
assignment of the initial evaluations for these benefits.  He 
was again notified of the provisions of the VCAA by the AMC 
in correspondence dated in August and December 2005.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

In addition, as the veteran's claim for an increased 
evaluation for tinnitus is being denied as a matter of law, 
no further development under the VCAA or previously existing 
law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 
25180 (2004).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
and service-connected conditions have been obtained and 
associated with his claims file.  He has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected left ear and tinnitus 
disabilities as well as to evaluate his claimed right ear and 
gastrointestinal disabilities.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  He has been notified 
of the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends he is entitled to service connection for 
right ear hearing loss incurred as a result of noise exposure 
from jet engines during active service.  The Board has 
considered the veteran's contentions, but finds however, that 
service connection for the veteran's right ear hearing loss 
is not warranted.

The veteran's DD Form 214 indicates that he was an aircraft 
engine mechanic.  His service treatment records indicate that 
during his June 1959 enlistment physical examination, hearing 
in each ear was 15/15 for whispered and spoken voice.  In his 
May 1963 separation physical examination, hearing in each ear 
was still 15/15 for whispered and spoken voice.  However, 
audiometric evaluation was also conducted during the 
veteran's separation examination in May 1963.  Pure tone 
thresholds, in decibels, were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20 (5)
5 (-5)
15 (5)
20 (10)
5 (0)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The May 1963 separation physical examination was 
conducted using the ASA standards.  Therefore, in order to 
facilitate data comparison, the ASA standards (in 
parentheses) have been converted to ISO-ANSI standards. 

Post-service private treatment records dated in December 1991 
from L.B.T., Jr., M.D.,  reflect complaints of right ear 
hearing trouble.  Cerumen (wax) was removed from the ear.  An 
additional June 1999 private treatment note from H.F.B., 
M.D., detailed findings of bilateral sensorineural hearing 
loss.

In connection with the current service connection claim the 
veteran underwent a VA audiological examination in August 
2003 to determine the current level of acuity of his hearing.  
He reported a history of noise exposure in service, secondary 
to his duties around jet engines.  He also reported that 
after service, he worked at the post office as a mechanic, 
where he had to wear earplugs.  On the authorized audiometric 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
n/a
35
65
65
60
56

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The audiologist diagnosed mild 
sloping to moderate sensorineural hearing loss bilaterally 
and indicated that the veteran did appear to have high 
frequency sensorineural hearing loss which was probably due 
to noise.  The examiner noted that the veteran reported 
having been around noise both during service and subsequent 
to service.  Therefore, it was at least as likely as not that 
hearing loss was due to military service.

On VA audiological examination in June 2006, the veteran 
again reported that he a history of noise exposure in 
service, secondary to his duties as a mechanic on the flight 
line around jet engines.  He also reported that post-service 
noise exposure included working in a box factory (for 6 
months with hearing protection), working as lead auto 
mechanic for the post office (for 26 years with hearing 
protection), and hunting as a right handed shooter with 
hearing protection.  On the authorized audiometric 
evaluation, air conduction pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
n/a
35
65
65
60
56

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  After reviewing the claims file 
and conducting the examination, the examiner diagnosed mild 
to moderate hearing loss in the right ear.  The examiner, a 
doctor of audiology, noted that the veteran's service 
discharge audiogram for the right ear showed normal hearing 
at separation from service and that while current testing 
revealed significant right ear hearing loss, there was no 
evidence that the veteran reported right ear hearing loss 
until several decades after service.  It was further noted 
that current research states that there is no scientific 
basis for delayed late onset noise-induced hearing loss.  
Based on the veteran's normal right ear hearing at 
separation, the examiner opined that there is not evidence to 
support that the veteran's military noise exposure caused his 
current right ear hearing loss. 

Audiological findings of record clearly show that the veteran 
has current right ear hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  While service 
treatment records do not indicate that right ear hearing loss 
was shown in service, the veteran's duties as an aircraft 
engine mechanic may well have exposed him to in-service noise 
exposure.  

The Board also notes that the first documented evidence of 
right ear hearing loss was more than 30 years after the 
veteran's discharge from service, and that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, the Board 
notes that there is no competent and persuasive evidence of a 
nexus between the veteran's current right ear hearing loss 
and his active service.

In this case, the Board finds the most probative evidence to 
be the medical opinion rendered by the VA examiner in June 
2006.  The examiner provided a detailed opinion concerning 
the etiology of the veteran's right ear hearing loss after 
thoroughly reviewing the veteran's claims file, as well as 
conducting an interview with, and evaluation of the veteran.  
Based on such review, the VA examiner found that the 
veteran's current right ear hearing loss was not related to 
noise exposure in service, or otherwise related to service.  
Thereafter, the examiner explained her opinion and supported 
it with references to the record.  

The Board further finds that the VA examiner's statements in 
the August 2003 VA audio examination do not provide 
persuasive support for this claim.  The VA examiner's August 
2003 opinion is clearly speculative in nature.  Medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Significantly, August 2003 
VA examiner also did not indicate that she had reviewed any 
of the veteran's records in rendering her opinion.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements and during his 
August 2003 and June 2006 VA examinations.  However, the 
veteran cannot establish a service connection claim on the 
basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
current right ear hearing loss disability that is associated 
with military service, this claim turns on a medical matter-
the relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding diagnosis 
and/or etiology of his right ear hearing loss simply do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for right ear hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following matters is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Tinnitus

In September 2003, the RO granted entitlement to service 
connection for tinnitus and assigned an initial 10 percent 
rating for that disability under Diagnostic Code 6260.  In 
the same month, the veteran filed a notice of disagreement 
seeking an initial rating in excess of 10 percent for 
tinnitus.

During his April 2005 hearing, the veteran was informed that 
a 10 percent evaluation for bilateral tinnitus was the 
highest rating allowable under law.  Based on that 
information, the veteran withdrew his request for a higher 
rating.  However, the following day, a memorandum issues by 
the Chairman of the Board of Veterans' Appeals imposed a stay 
on issues involving an increased rating for tinnitus.  This 
action was based on a United States Court of Appeals for 
Veterans Claims (Court) decision issued in the case of Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005) that reversed a 
decision of the Board of Veterans' Appeals which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagreed with the Court's decision in Smith and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith. 

In all fairness to the veteran, the Board reinstated the 
issue of entitlement to an initial rating in excess of 10 
percent for tinnitus, in light of the possibility that the 
veteran may be entitled to a higher rating under Smith and 
stayed the issue pursuant to the Chairman's memorandum in the 
July 2005 Remand.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases has been lifted.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  

6260  Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

As there is also no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).

Left Ear Hearing Loss

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2007).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  See 
38 C.F.R. § 4.85(f) (2007).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2007).   

In August 2003, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
20
25
60
65
60
53

Speech audiometry revealed speech recognition ability of 92 
in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 53 and a speech discrimination of 92 
percent, in the left ear, will result in level I hearing for 
that ear.  Applying these results to the Table VII chart, a 
level I for the left ear, combined with an assigned level I 
for the right ear under 38 C.F.R. § 4.85(f), will result in a 
noncompensable (0 percent) evaluation.  

In June 2006, the veteran underwent another VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
15
25
60
65
60
53

Speech audiometry revealed speech recognition ability of 98 
in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 53 and a speech discrimination of 98 
percent, in the left ear, will result in level I hearing for 
that ear.  Applying these results to the Table VII chart, a 
level I for the left ear, combined with an assigned level I 
for the right ear under 38 C.F.R. § 4.85(f), again results in 
a noncompensable (0 percent) evaluation.  

Thus, the Board finds that the initial noncompensable 
evaluation was proper based upon the August 2003 and June 
2006 VA audiometric examination findings, as mechanically 
applied to the relevant tables.  Evidence of record does not 
reflect impaired hearing acuity levels which would warrant 
the assignment of a compensable evaluation for left ear 
hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his left ear auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law; the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Both Claims

For all the foregoing reasons, the veteran's claims for 
entitlement to initial compensable rating for left ear 
hearing loss and for entitlement to an initial rating in 
excess of 10 percent for tinnitus must be denied.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected left ear or tinnitus disabilities 
that would take the veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss disability is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

Service treatment records indicate that in June 1959, the 
veteran reported a history of ulcers at age 17.  
Gastrointestinal (GI) series testing results were normal.  
The veteran asserts, however, that a short time after the GI 
series, his gastrointestinal symptoms returned.  He contends 
that while in Sicily, he was seen in sickbay due to vomiting 
and was administered intravenous fluids.  He claimed that he 
was given antacids in order to control the acid in his 
stomach.  This was reportedly in late 1960 or 1961.  After 
the incident in Sicily, he did not have problems to that 
extent, but had heartburn, for which he took antacids.  The 
Board notes that service medical records do document two 
visits to sickbay for vomiting in March 1960 and December 
1960.  No diagnosis was given in March 1960, and acute 
gastritis was diagnosed in December 1960.
The post-service medical evidence of record includes private 
treatment records dated between 1986 and 2003, which indicate 
that the veteran has had gastrointestinal evaluation or 
treatment since 1986.  The veteran has reported that after 
service, he began receiving treatment for GI symptoms in 1963 
or 1964.

Pursuant to the July 2005 remand decision, the RO was to 
arrange for the veteran to undergo a VA examination by a 
physician to determine the etiology of his GI disorders 
(ulcers and GERD).  The physician was asked to state whether 
it is at least as likely as not (50 percent probability or 
more) that the veteran's ulcers and GERD were incurred or 
aggravated in service.  With regard to any GI disorder which 
that was determined to have pre-existed service, the examiner 
was requested to indicate whether that disorder was 
aggravated in service.  

A September 2006 VA examination, with a December 2006 
addendum, was conducted by a VA physician's assistant 
certified (PA-C).  The veteran complained of reflux to the 
throat at night.  The examiner listed an assessment of GERD, 
uncontrolled.  In a December 2006 addendum, the examiner 
discussed findings of an October 2006 VA 
esophagogastroduodenoscopy (EGD).  The October 2006 EGD 
revealed findings of hiatal hernia, short segment Barrett 
epithelium, and rule out helicobacter (H.) pylori gastritis.  
Thereafter, the examiner noted that the diagnosis of 
Barrett's esophagus indicated that the veteran has had reflux 
for many years but that she could not tell exactly how long 
it has been occurring.  It was further noted that the 
examiner could not say for sure that the veteran had ulcers 
while in service, as there was no mention made of evidence of 
gastric ulcers or scarring from previous ulcers on the recent 
EGD.  Finally, the examiner indicated that based on the 
stomach problems mentioned in the veteran's service records 
that she could not tell if he had much gastric problems while 
in service. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998).  Unfortunately, the September 2006 VA examination, 
with a December 2006 addendum, is inadequate for use as a 
basis to determine whether the veteran's GERD and ulcers were 
incurred in or aggravated by service.  The examiner failed to 
provide the requested opinion as to the etiology of the 
veteran's claimed GI condition.  The Board additionally notes 
that a PA-C may be adequately trained and qualified to 
conduct physical examinations and render opinions if properly 
supervised by appropriate VA personnel.  However, the 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a, 
clearly requires that reports of physical examinations 
conducted by a physician's assistant be signed by a 
physician.  The September 2006 VA examination report and 
December 2006 addendum were not reviewed and not signed by a 
physician, as required.

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

Finally, prior to the AMC's certification of the appeal to 
the Board in January 2008, the veteran submitted additional 
evidence to the Board in November 2006 (that was then 
forwarded to the AMC in December 2006) in support of his 
claim.  Additional new evidence associated with the record 
consisted of two statements from family members, including a 
statement from the veteran's aunt who appears to be a doctor.  
These statements are pertinent to the veteran's claim for 
service connection for GERD and ulcers.  Unfortunately, the 
statements submitted by the veteran did not include a waiver 
of agency of original jurisdiction review of this evidence 
and the statements were not considered in the October 2007 
SSOC issued by the AMC.  

As the AMC/RO has not considered the additionally received 
evidence in adjudicating the claim for service connection for 
GERD and ulcers, the Board has no alternative but to remand 
this matter to the AMC/RO for consideration of the claim in 
light of the additional evidence received, in the first 
instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
GERD and ulcer disability since service.  
Of particular interest are any 
outstanding private records of evaluation 
and/or treatment of the veteran's claimed 
gastrointestinal disability from Dr. 
Mitchell Allen and from any pre-service 
hospitalization (as referenced in the 
October 2006 lay statement from the 
veteran's aunt).  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his GI disorders (ulcers and GERD).  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's ulcers and GERD were incurred 
or aggravated in service.  With regard to 
any GI disorder which is determined to 
have pre-existed service, the examiner 
should indicate whether that disorder was 
aggravated in service.  That is, the 
physician should state whether the pre-
existing disorder underwent an increase 
in disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  
The examiner is advised that there may be 
pertinent service medical records, and 
that such records are to be carefully 
reviewed and considered when rendering an 
opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the October 2007 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


